 

THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY
STATE SECURITIES LAWS.  THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND UNDER APPLICABLE STATE SECURITIES LAWS.
AS TO THIS NOTE, THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
NOTE ARE “RESTRICTED SECURITIES,” AS SUCH TERM IS DEFINED IN RULE 144
PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”), AND THEY MAY NOT BE SOLD
PURSUANT TO RULE 144 UNLESS ALL OF THE CONDITIONS OF RULE 144 ARE MET.

 

CN - _____ Dated:_April 25, 2014___

BULLFROG GOLD CORP.

12.5% CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, BULLFROG GOLD CORP., a Delaware corporation (the “Company”),
hereby promises to pay to the order of NPX Metals Inc., or its assigns (the
“Holder”), without demand, the sum of two hundred twenty thousand ($220,000),
with simple interest accruing at the rate described below beginning on the date
hereof (the “Closing Date”).  

 

This Note is being issued pursuant to a Note Purchase Agreement that is one of a
series of Note Purchase Agreements (collectively, the “Note Purchase
Agreements”) among the Company and the initial holders of the Company Notes (as
defined below). Capitalized terms used herein and not otherwise defined have the
respective meanings ascribed thereto in the Note Purchase Agreement.

 

ARTICLE I

GENERAL PROVISIONS

 

1.1             Payments.  Interest payable on the outstanding principal of this
Note shall accrue from the Closing Date at a rate per annum (the “Interest
Rate”) equal to twelve point five percent (12.5%), subject to adjustment
pursuant to Section 1.2 (the “Interest”).  Interest shall be computed for actual
days elapsed on the basis of a 365 day year. The principal of this Note (the
“Principal”) and accrued but unpaid Interest thereon shall, unless earlier
converted, be payable in full on the date that shall be twenty four (24) months
after the Closing Date (the “Maturity Date”). On the Maturity Date, the Holder
shall deliver, by hand or nationally recognized overnight delivery service, to
the Company at its principal executive offices this Note.  Payment of the
outstanding Principal and Interest on the Maturity Date shall be made by the
Company to the Holder against receipt of this Note (as provided in this Section
1.1). The company shall also pay a finder’s fee to the Holder 10% of the
proceeds on the face amount of the Note on Closing Date and issue 220,000
warrants to purchase one full share at a price of $0.35 within three years from
the Closing Date.

Upon any conversion in part by the Holder in accordance with Article II, the
Holder and the Company shall in good faith recalculate the outstanding Principal
balance and the Interest payable with respect to the converted portion.  Upon
any full conversion by the Holder in accordance with Article II, all of the
payments of Principal due hereunder shall terminate and no further Interest
shall accrue. All payments in respect of the Principal or Interest shall be made
in cash in U.S. dollars and in immediately available funds, and payments shall
be applied first to Interest and then to Principal and thereafter to charges and
expenses owing under or in connection with this Note.  Each conversion hereof
shall constitute the re-affirmation by the Holder that the representations and
warranties contained in the Note Purchase Agreement are true and correct in all
material respects with respect to the Holder as of the time of such conversion.

 

1

 

1.2             Default Interest.   Any amount of Principal or Interest which is
not paid when due shall bear interest at the rate of fifteen percent (15%) per
annum from the due date thereof until the same is paid (“Default Interest”).

 

1.3             Conversion Rights.  The conversion rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full or converted in full regardless of the occurrence
of an Event of Default.  The Note shall be payable in full on the Maturity Date
as provided in Section 1.1, except to the extent previously converted into
Company common stock (the “Common Stock”) in accordance with Article II hereof.

 

1.4             Prepayment Option.  The principal and accrued interest may not
be prepaid unless approved in writing by the Majority Holders, as defined below.

 

ARTICLE II

CONVERSION RIGHTS

 

The Holder shall have the right to convert the Principal and accrued and unpaid
Interest due under this Note into shares of the Company’s Common Stock, as set
forth below.  Shares of stock issuable upon conversion of the Note may be
referred to as “Conversion Shares.”

 

 

2.1           Conversion into the Company’s Common Stock.

 

(a)           Voluntary Conversion on or prior to Maturity Date. At any time
during the term of this Note and prior to payment in full of the entire
principal amount, the Holder shall have the right to convert any outstanding and
unpaid Principal portion of this Note, and accrued Interest on such portion, at
the election of the Holder into fully paid and non-assessable shares of Common
Stock, or any shares of capital stock of the Company into which such Common
Stock shall hereafter be changed or reclassified (the “Conversion Shares”), at
the conversion price as defined in Section 2.1(b) hereof (the “Conversion
Price”), determined as provided herein.  Upon delivery to the Company at its
principal offices of a completed Notice of Conversion (in the form attached
hereto), together with this Note (the date of such delivery being a “Conversion
Date”), the Company shall issue and deliver to the Holder within five (5)
business days from the Conversion Date that number of shares of Common Stock for
the portion of the Note and related Interest converted in accordance with the
foregoing.  The number of shares of Common Stock to be issued upon each
conversion of this Note shall be determined by dividing that portion of the
Principal of the Note and accrued Interest to be converted, by the Conversion
Price.  No fractional shares will be issued and any portion of the Principal and
accrued Interest attributable to any such unissued fractional share shall be
refunded to the Holder.  Notwithstanding anything in Section 4.2 to the
contrary, to be effectively delivered, a Notice of Conversion (together with
this Note), must actually be received by the Company in order to be considered
delivered. Any election to convert a Note pursuant to this paragraph will be so
delivered at least five (5) days prior to the Maturity Date.

 

(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
Conversion Price per unit shall be $0.25, with each unit consisting of one
common share and a warrant to purchase one full share at a price of $0.35 within
three years from the conversion date.

 

(c)           The Conversion Price and number and kind of share of Common Stock
or to be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this Note remains outstanding, as follows:

 

(i)           Reorganization, Consolidation, Merger, etc. If before the Maturity
Date, the Company effects any merger, reorganization, restructuring, reverse
stock split, consolidation, sale of all or substantially all of the Company’s
assets or any similar transaction or related transactions (each such
transaction, a “Fundamental Change”), then, in each such case, as a condition to
the consummation of such a transaction, proper and adequate provision shall be
made by the Company whereby the Holder of this Note, on the Conversion Date,
with

2

 

respect to any conversion occurring at any time after the occurrence of such
Fundamental Change, shall receive, in lieu of the Common Stock (or other
securities) issuable on such conversion prior to the occurrence of such
Fundamental Change, the stock and other securities and property (including cash)
to which such Holder would have been entitled upon the occurrence of a
Fundamental Change if such Holder had so converted this Note, immediately prior
thereto, all subject to further adjustment thereafter as provided herein.

 

If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Note, as to the unpaid Principal
portion thereof and accrued Interest thereon, shall thereafter be deemed to
evidence the right to be issued an adjusted number of such securities and kind
of securities as would have been issuable upon conversion of this Note as the
result of such change with respect to the Common Stock immediately prior to such
reclassification or other change.

 

(ii)            Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and Other Securities and Property receivable by the
Holder of this Note after the effective date of such dissolution pursuant to
this Article II to a bank or trust company (a “Trustee”) having its principal
office in New York, New York, as trustee for the Holder.

 

(iii)            Continuation of Terms. Upon any Fundamental Change or transfer
(and any dissolution following any transfer) referred to in this Article II,
this Note shall continue in full force and effect and the terms hereof shall be
applicable to any other securities and property receivable on the conversion of
this Note after the consummation of such Fundamental Change or transfer or the
effective date of dissolution following such transfer, as the case may be, and
shall be binding upon the issuer of any other securities and property,
including, in the case of any such transfer, the person acquiring all or
substantially all of the properties or assets of the Company, whether or not
such person shall have expressly assumed the terms of this Note as provided in
Section 2.1(c)(iv). In the event this Note does not continue in full force and
effect after the consummation of the transaction described in this Article II,
then only in such event will the Company’s securities and property (including
cash, where applicable) receivable by the Holder of the Notes be delivered to
the Trustee as contemplated by Section 2.1(c)(ii).

 

(iv)            Extraordinary Events Regarding Common Stock. In the event that
the Company shall (A) issue additional shares of Common Stock as a dividend or
other distribution on outstanding Common Stock, (B) subdivide its outstanding
shares of Common Stock, or (C) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock, then, in each such event, the
Conversion Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Conversion Price by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Conversion Price then in effect. The Conversion
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described in this Section 2.1(c)(iv). The
number of Conversion Shares that the Holder of this Note shall thereafter, on
the conversion hereof as provided in Article II, be entitled to receive shall be
adjusted to a number determined by multiplying the number of Conversion Shares
that would otherwise (but for the provisions of this Section 2.1(c)(iv)) be
issuable on such conversion by a fraction of which (x) the numerator is the
Conversion Price that would otherwise (but for the provisions of this Section
2.1(c)(iv)) be in effect, and (y) the denominator is the Conversion Price in
effect on the date of such conversion.

 

(d)            Effectiveness of Adjustment. An adjustment to the Conversion
Price or to the number of Conversion Shares issuable hereunder, shall become
effective immediately after the payment date in the case of each dividend or
distribution and immediately after the effective date of each other event which
requires an adjustment.

 

(e)            Notice of Adjustment. Upon the happening of any event requiring
an adjustment of the Conversion Price, the Company shall promptly give written
notice thereof to the Holder at the address appearing in the records of the
Company, stating the adjustments resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Holder or any defect
therein shall not affect the legality or validity of the subject adjustment. 

3

 

 

(f)      Accredited Investor Status.  In no event may the Holder convert this
Note into Conversion Shares unless, at the time of such conversion, Holder is an
“accredited investor” as defined in Regulation D under the Securities Act.  This
Warrant may be transferred only to “accredited investors.”

 

2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Note Purchase
Agreement. Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Company to the Holder for the remaining Principal balance of this Note
and Interest which shall not have been paid.

 

2.3           Conversion of Note

 

(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel, to assure that the Company’s transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion representing the number of shares of Common Stock issuable upon
such conversion.  The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company’s
Common Stock.  In the event of any partial conversion of this Note, the Company
shall issue to the Holder a replacement Note reflecting the then outstanding
Principal.

 

(b)           Nothing contained herein or in any document referred to herein or
delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law.

 

2.4           Reservation of Conversion Shares.  During the period the
conversion right exists pursuant to Article II, the Company shall reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the exercise of the Company Notes, such number
of shares of Common Stock as shall from time to time equal the number of shares
sufficient to permit the conversion of the Company Notes in accordance with
their respective terms. The Company agrees that all Conversion Shares issued
upon due conversion of the Notes shall be, at the time of delivery of the
certificates for such Conversion Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.  The Company
agrees that its issuance of this Note shall constitute full authority to its
officers, agents and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note and accrued Interest
as provided for herein.

 

2.5             Beneficial Ownership Limitation. Notwithstanding anything to the
contrary set forth in Article II of this Note, at no time may the Holder convert
all or a portion of this Note if the number of Conversion Shares to be issued
pursuant to such conversion, when aggregated with all other shares of Common
Stock beneficially owned by the Holder at such time (including pursuant to any
other convertible securities of the Company), would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended and the rules thereunder) more than
9.99% of all of the Common Stock outstanding at such time. Notwithstanding
anything to the contrary contained herein, the limitation on conversion of this
Note may be waived by written agreement between the Holder and the Company;
provided, however, such waiver may not be effective less than sixty-one (61)
days from the date thereof.

 

 

ARTICLE III

EVENTS OF DEFAULT

 

The occurrence of any of the following events of default (each an “Event of
Default”), if not cured within a reasonable period of time after of notice of
such event is received by the Company from the Holder shall, at the option of
the Holder hereof, make all sums of Principal and Interest then remaining unpaid
hereon and all other amounts payable hereunder immediately due and payable, upon
demand:

 

4

 

3.1             Failure to Pay Principal or Interest.  The Company fails to pay
any installment of Principal, Interest or other sum due under this Note.

 

3.2             Receiver or Trustee.  The Company shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.

 

3.3             Bankruptcy.  Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings or relief under any bankruptcy law
or any law, or the issuance of any notice in relation to such event, for the
relief of debtors shall be instituted by or against the Company and if
instituted against the Company are not dismissed within fifteen (90) days of
initiation.

 

3.4            Delisting.  Following the initial listing of the Common Stock,
the delisting of the Common Stock from the OTC Bulletin Board or such other
trading market or exchange on which the Common Stock is listed or quoted for
trading. 

 

3.5             Failure to Deliver Common Stock.  The Company’s failure to
deliver Common Stock to the Holder pursuant to this Note.

 

3.6             Reservation Default.  Failure by the Company to have reserved
for issuance upon conversion of the Note and accrued Interest the amount of
Common Stock.

 

  

ARTICLE IV

MISCELLANEOUS

 

4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally delivered, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (A) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received), or (B) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (x) if to the Company to: Bullfrog Gold Corp., 897
Quail Run Drive, Grand Junction, Colorado 81505, Attn:  Chief Executive Officer,
email dave@bullfroggold.com, with a second email to ty@bullfroggold.com and NPX
Metals Inc. 1452 W Horizon Ridge Parkway, Suite 217, Henderson, NV 89012 email:
dencorin@gmail.com and cc: carlingold@hotmail.com and tracie@tkmaccounting.com
if to the Holder, to the one or more addresses and facsimile numbers provided in
the Note Purchase Agreement, or any other address or facsimile number provided
by the Holder in a manner consistent with this Section 4.2 after the date
hereof.

 

4.3             Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.  The Company may from time to time supplement, amend or waive any
term of this Note upon the

5

 

written consent of the Company and the holders of Company Notes representing
over 50% of the aggregate principal of the Company Notes (the “Majority
Holders”).  

 

4.4            Transferability and Assignability.

 

(a)            Subject to Section 4.7 hereof, this Note may be transferred by a
Holder, in whole, or, so long as the portion to be transferred is equal to or
greater than $200,000 and is a multiple of $200,000, in part, subject only to
the restrictions specified in this Note and in the Note Purchase Agreement.  If
transferred pursuant to this paragraph, this Note may be transferred on the
books of the Company by the Holder hereof in person or by duly authorized
attorney, upon surrender of this Note at the principal office of the Company,
properly endorsed (by the Holder executing an assignment in the form attached
hereto), together with the transferee’s portion of the assignment duly completed
and executed by the transferee, and accompanied by such other documents as may
be reasonably required by the Company, including, if required by the Company, an
opinion of its counsel to the effect that such transfer is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, to establish that such transfer is being made in accordance
with the terms hereof, and a new Note shall be issued to the transferee and the
surrendered Note shall be canceled by the Company.  This Note may be transferred
only to “accredited investors” as defined under the Securities Act.

 

(b)            This Note shall be binding upon the Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
permitted assigns.

 

4.5             Cost of Collection.  If default is made in the payment of this
Note, the Company shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

 

4.6             Governing Law; Consent to Jurisdiction.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to its conflict of laws principles.  Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  The Company and the Holder
agree to submit to the jurisdiction of such courts.  The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs.

 

4.7             Compliance with Securities Laws.

 

(a)           The Holder of this Note, by acceptance hereof, acknowledges that
this Note and the Conversion Shares to be issued upon conversion hereof are
being acquired solely for the Holder's own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose this Note or any Conversion Shares to be issued upon
conversion hereof except pursuant to an effective registration statement, or an
exemption from registration, under the Securities Act and any applicable state
securities laws. 

 

(b)           All certificates representing Conversion Shares issued upon
exercise hereof shall be stamped or imprinted with a legend in substantially the
following form:

 

THE SECURITIES ISSUED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED OR ANY STATE SECURITIES LAWS.  THE SECURITIES ISSUED HEREBY
MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED AND UNDER APPLICABLE STATE SECURITIES LAWS UNLESS SUCH SECURITIES OR
AN OPINION OF COUNSEL ARE REASONABLY SATISFACTORY TO BULLFROG GOLD CORP. THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

4.8             Stockholder Status.  The Holder shall not have rights as a
stockholder of the Company with respect to unconverted portions of this
Note.  However, the Holder will have all the rights of a stockholder of the
Company with respect to the shares of Common Stock to be received by Holder
after delivery by the Holder of a Notice of Conversion, together with this note,
to the Company in compliance with the provisions of Article II.

6

 

 

4.9             Taxes.  The Company shall not be required to pay any tax or
taxes which may be payable in respect of any transfer involved in the issuance
or delivery of any certificates for Conversion Shares in a name other than that
of the Holder in respect of which such shares are issued, and in such case, the
Company shall not be required to issue or deliver any certificate for Conversion
Shares or any Note until the person requesting the same has paid to the Company
the amount of such tax or has established to the Company’s reasonable
satisfaction that such tax has been paid. The Holder shall be responsible for
income taxes due under federal, state or other law, if any such tax is due.

 

4.10           Entire Agreement.  This Note, the Note Purchase Agreement and the
other transaction documents (including all schedules and exhibits thereto)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Note and the Note Purchase Agreement supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.  In the event of a conflict between this Note
and the Note Purchase Agreement, the terms of the Note Purchase Agreement shall
be controlling.

 

4.11           Section Headings. The section headings in this Note are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof. 

 

4.12          Loss, Theft, Destruction of Note.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company shall make, issue and deliver, in lieu of such lost, stolen, destroyed
or mutilated Note, a new Note of like tenor and unpaid Principal dated as of the
date hereof.  This Note shall be held and owned upon the express condition that
the provisions of this Section 4.12 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without the surrender thereof.

 

4.13          Who Deemed Absolute Owner.  The Company may deem the person or
entity in whose name this Note shall be registered upon the registry books of
the Company to be, and may treat it as, the absolute owner of this Note (whether
or not this Note shall be overdue) for the purpose of receiving payment of or on
account of the Principal of this Note or Interest, for the conversion of this
Note and for all other purposes, and the Company shall not be affected by any
notice to the contrary.    

 

4.14           Favored Nations Provision.  Other than in connection with

(i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity which holders of such securities or debt
are not at any time granted registration rights equal to or greater than those
granted to the Holder,

(ii) the Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
primarily for the purpose of raising capital and which holders of such
securities or debt are not at any time granted registration rights equal to or
greater than those granted to the Holder,

(iii) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans that have been approved by a majority of the stockholders and
a majority of the independent members of the board of directors of the Company
and in existence as such plans are constituted on the date of this Note Purchase
Agreement,

(iv) the Company’s issuance of securities upon the exercise or exchange of or
conversion of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement on
the terms in effect on the Final Closing Date,  

7

 

(v) an issuance by the Company of securities resulting from the exercise of
Warrants or conversion of the Preferred Stock issued pursuant to this Note
Purchase Agreement,

(vi) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to consultants and service providers approved
by a majority in amount of the Shares sold in the Agreement, including the
Preferred Stock, voting as a group, held as of the date of approval, and

(vii) any and all securities required to be assumed by the Company by the terms
thereof as a result of any of the foregoing even if issued by a predecessor
acquired in connection with a business combination, merger or share exchange
(collectively, the foregoing (i) through (vi) are “Excepted Issuances”), if at
any time for a period of 12 months from the date of the Final Closing Date of
the Note Purchase Agreement with respect to the Shares and the Preferred Shares
the Company shall issue any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than $0.25 per share, being the per
share price of Units hereunder (disregarding any value attributable to the
Warrants) or as in effect at such time, or if less than the Warrant exercise
price in effect at such time, without the consent of the Holder (the “Lower
Price Issuance”), then the Company shall issue such additional number of Shares
or Preferred Shares, as the case may be, and the Warrant exercise price shall
automatically be reduced and the number of Warrant Shares increased to reflect
such other lower price for the Shares and if additional Shares of Common Stock
are required to be issued, the additional number of Warrants that would have
been issuable on the basis of the Warrants issued pursuant to this Note Purchase
Agreement (i.e., 100%).  The average Purchase Price of the Shares of Common
Stock (or Preferred Shares, as the case may be) and average exercise price in
relation to the Warrant Shares shall be calculated separately for the Shares (or
Preferred Shares) and Warrant Shares.  Common Stock issued or issuable by the
Company for no consideration or for consideration that cannot be determined at
the time of issue will be deemed issuable or to have been issued for $0.0001 per
share of Common Stock.  The rights of Holder set forth in this Section 4.14 are
in addition to any other rights the Holder have pursuant to this Note Purchase
Agreement or the Warrants, and any other agreement referred to or entered into
in connection herewith or to which Holder and Company are parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

8

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
an authorized officer as of April 25, 2014.

 

   

BULLFROG GOLD CORP.

 

 

            By:_/s/ Dave Beling _____            Name:  Dave Beling         
   Title:  President & CEO                      

9

 

 

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the Principal and accrued
Interest with respect to such Principal of the 12.5% Convertible Note (the
“Note”) issued by ________. on _________________, 20___ into shares of Common
Stock of Bullfrog Gold Corp. according to the conditions set forth in such Note,
as of the date written below.

 

The undersigned represents and warrants to the Company that the undersigned is
an “accredited investor” as defined in Regulation D under the Securities Act of
1933, as amended.

 

Date of Conversion:           Conversion Price:           Common Stock To Be    
Delivered:    

 

Signature:           Print Name:           Address:                

 

 

10

 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within 10% Convertible Note and all rights evidenced
thereby and does irrevocably constitute and appoint _____________, attorney, to
transfer the said Note on the books of Bullfrog Gold Corp. (the “Company”).

 

The undersigned represents and warrants that the foregoing assignment is made in
compliance with all applicable law and the terms of the 12.5% Convertible Note.

 

Dated: ________________________________ Signature
_____________________________________         Address
________________________________     ________________________________

 

TRANSFEREE’S REPRESENTATIONS AND WARRANTIES

 

The undersigned transferee hereby represents and warrants to the Company that
the transferee is an “accredited investor” as defined by Rule 501 under the
Securities Act of 1933, as amended and that the address set forth below is the
undersigned’s principal residence (if an individual) or principal place of
business (if a corporation or other entity).

 

Dated: ________________________________ Signature
_____________________________________     Name:         Address
________________________________     ________________________________

 

 

 